On Motion for Rehearing.
LATTIMORE, J.
We have carefully examined appellant’s motion for rehearing and considered same in conjunction with the able oral argument in support thereof. ' We have again examined the record, and are of opinion that it fully shows appellant to have operated a “car” at a time when he was intoxicated. Western Union Tel. Co. v. Stone (Tex. Civ. App.) 283 S. W. 259. We think this meets the requirements of the statute forbidding the driving of a motor vehicle upon a public highway while in a state of intoxication.
The motion for rehearing will be overruled.